Citation Nr: 0113345	
Decision Date: 05/10/01    Archive Date: 05/15/01

DOCKET NO.  00-20 651A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, 
Idaho


THE ISSUE

Entitlement to waiver of recovery of overpayment of non-
service connected death pension benefits in the calculated 
amount of $12,806.80.  


ATTORNEY FOR THE BOARD

Michelle L. Nelsen, Counsel


INTRODUCTION

The veteran had active duty from January 1942 to October 1945 
and from December 1945 to December 1948.  He died in July 
1994.  The appellant is the veteran's surviving spouse.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 1999 decision by the Committee 
on Waivers and Compromises (Committee) of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Boise, Idaho.


FINDINGS OF FACT

1.  The RO has obtained all relevant evidence necessary for 
the equitable disposition of the appellant's appeal.  

2.  In February 1999, the RO advised the appellant that it 
had confirmed that she had earned income from 1995 to 1998.  
In March 1999, the RO terminated the appellant's non-service 
connected death pension effective February 1, 1995, for 
excessive annual countable income. 

3.  The appellant was at fault in failing to report earned 
income from 1995 to 1998.  

4.  Recovery of the overpayment in the calculated amount of 
$12,806.80 would not subject the appellant to undue hardship 
or defeat the purpose for which pension benefits are 
intended.  


CONCLUSION OF LAW

Recovery of the overpayment of non-service connected death 
pension benefits would not be against equity and good 
conscience.  Veterans Claims Assistance Act of 2000, Pub. L. 
No. 106-475, 114 Stat. 2096 (2000); 38 U.S.C.A. § 5302 (West 
1991); 38 C.F.R. §§ 1.962, 1.963, 1.965, 3.102 (2000).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board observes that recently enacted legislation has 
eliminated the requirement for a well-grounded claim, 
enhanced VA's duty to assist a claimant in developing facts 
pertinent to the claim, and expanded on VA's duty to notify 
the claimant and representative, if any, concerning certain 
aspects of claim development.  See Veterans Claims Assistance 
Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000); 
Veterans Benefits and Health Care Improvement Act of 2000, 
Pub. L. No. 106-419, § 104 (2000).  

Review of the claims folder reveals that the RO's actions 
comply with the new statutory provisions.  That is, by way of 
letters to the appellant dated in February 1999 and March 
1999, as well as the June 1999 Committee decision and August 
2000 statement of the case, the appellant was properly 
notified of the requirements for seeking a waiver of 
collection of overpayment.  In addition, as discussed below, 
resolution of the appellant's claim is predicated on legal 
principles rather than evidence.  As such, the Board finds no 
basis for additional development of evidence.  Finally, there 
is no indication that the Board's present review of the claim 
will result in any prejudice to the appellant.  Bernard v. 
Brown, 4 Vet. App. 384, 392-94 (1993).

Factual Background

The appellant submitted a claim for death pension benefits 
upon the death of the veteran in July 1994.  The claim form 
indicated that she earned no income from wages.  Her only 
income was from Social Security benefits paid to her and her 
three dependent children.  

The RO awarded non-service connected death pension benefits 
to the appellant as indicated in its September 1994 award 
letter.  The letter stated that the pension benefits were 
paid based on her family income, specifically their Social 
Security benefits.  The RO advised the appellant to notify VA 
immediately if there was any change in her income.  The 
notice letter was addressed to the address provided by the 
appellant on her July 1994 claim form.  There was no 
indication that the letter was returned as undeliverable.   

By letter dated in February 1999, the RO advised the 
appellant that it had received information indicating that 
she had earned income from wages since 1995 that she had not 
reported to VA.  It explained that the income exceeded the 
limitation provided by law and that it proposed to terminate 
her pension benefits.     

In her March 1999 response, the appellant conceded that she 
had worked from 1995 until July 1998.  She indicated that she 
did not know that the VA benefits were based on income and 
had never received anything stating otherwise.  

In a letter dated later in March 1999, the RO notified the 
appellant that it terminated her pension benefits effective 
February 1, 1995.  It advised her that an overpayment had 
been created.  

The RO received the appellant's application for waiver of 
recovery of the overpayment of death pension benefits in May 
1999.  The appellant related that she had not worked since 
July 1998 due to an injury.  Her husband was on disability 
and she still had three children living with her.  The 
appellant claimed that repaying the debt would result in 
hardship.  

With her application, the appellant included a Financial 
Status Report.  She listed a total monthly income, all from 
Social Security benefits, of $1,532.00.  She also reported 
owning real estate worth $25,000.00, owning a 1994 model year 
pickup, and having minimal cash on hand.  The appellant also 
listed $725.00 per month in expenses for food, utilities and 
heat, and medical bills, with an unspecified amount for car 
payments and insurance and other nonspecific hospital and 
doctor bills.       

In June 1999, the Committee denied waiver of recovery of an 
overpayment calculated as $12,806.80.  The notification 
letter was mailed to the address provided by the appellant on 
her May 1999 Financial Status Report.  There was no 
indication that it was returned as undeliverable.  

The appellant's April 2000 notice of disagreement indicated 
that she did not receive notice of the June 1999 Committee 
decision.  She explained that she now had one minor child at 
home.  Her total monthly income from Social Security was 
$1,245.00, which would be reduced to $920.00 in September 
2001.  She was still unable to work.  The appellant asserted 
that she had no extra money after paying for ordinary living 
expenses, hospital bills, and medicine.   

Analysis

Death pension benefits are payable to the surviving spouse 
because of the non-service connected death of the veteran.  
38 U.S.C.A. § 1541 (West 1991); 38 C.F.R. § 3.3(b)(4) (2000).  
Basic entitlement exists if the veteran had qualifying 
wartime service or the veteran at the time of death was 
receiving or entitled to compensation for a service-connected 
disability based on service during a period of war. Id.  In 
addition, the surviving spouse must meet specified net worth 
requirements and have an annual income that does not exceed 
the applicable maximum annual pension rate. Id.  Payments of 
any kind from any source shall be counted as income during 
the twelve-month annualization period in which received 
unless specifically excluded by law or regulation.  
38 U.S.C.A. § 1503; 38 C.F.R. § 3.271(a).  

There shall be no recovery of overpayments of VA benefits if 
it is determined that recovery would be against equity and 
good conscience.  38 U.S.C.A. § 5302(a); 38 C.F.R. § 1.962.  
The standard "equity and good conscience" will be applied 
when the facts and circumstances in a particular case 
indicate a need for reasonableness and moderation in the 
exercise of the Government's rights.  The decision reached 
should not be unduly favorable or adverse to either side.  
The phrase "equity and good conscience" means arriving at a 
fair decision between the veteran and the Government.  In 
making this determination, consideration is given to the 
following elements, which are not intended to be all-
inclusive: (1) Fault of the debtor.  Where actions of the 
debtors contribute to the creation of the debt.  
(2) Undue Hardship.  Whether collection would deprive the 
debtor or family of basic necessities.  (3) Defeat the 
purpose.  Whether withholding of benefits or recovery would 
nullify the objective for which benefits were intended.  (4) 
Unjust enrichment.  Failure to make restitution would result 
in unfair gain to the debtor.  (5) Changing position to one's 
detriment.  Reliance on VA benefits results in relinquishment 
of a valuable right or incurrence of a legal obligation.  
38 C.F.R. § 1.965.  

Any indication of fraud, misrepresentation, or bad faith on 
the part of any person having an interest in waiver of 
recovery of the overpayment will preclude waiver.  
38 U.S.C.A. § 5302(c); 38 C.F.R. §§ 1.962(b), 1.965(b).

Initially, the Board addresses the appellant's argument that 
she never knew that the pension award was based on income or 
that she was supposed to report changes in income.  Review of 
the September 1994 pension award letter clearly reveals that 
the RO provided the appellant with such information.  The 
award letter was sent to the appellant's address of record.  
There is no indication it was returned as undeliverable.  
Therefore, the Board presumes that the appellant received the 
letter and was thereby notified of her obligations.  See 
Jones v. West, 12 Vet. App. 98, 101 (1998) (a presumption of 
regularity attaches to the mailing of notice to the latest 
address of record); Hyson v. Brown, 5 Vet. App. 262, 264-65 
(1993) (the presumption of regularity does not attach when 
notice is returned as undeliverable).  

Having concluded that the appellant was notified as to her 
obligation to report to VA changes in her income, the Board 
does not find any evidence of fraud, misrepresentation, or 
bad faith by the appellant that would bar waiver of 
collection of the overpayment.  38 U.S.C.A. § 5302(c); 
38 C.F.R. §§ 1.962(b), 1.965(b).  Therefore, the Board must 
determine whether recovery of the overpayment would be 
against equity and good conscience. 

First, the Board finds that the appellant is at fault for 
failing to report earned income from 1995 to 1998.  In 
addition, the Board observes that non-service connected death 
pension benefits are intended to compensate a recipient for 
the deficit between income and the maximum pension rate 
allowable.  Therefore, in this case, where the appellant's 
family income exceeded the maximum rate, recovery of the 
benefits does not defeat the purpose for which the benefits 
are intended.  To that extent, failure to recover the 
overpayment works an unjust enrichment for the appellant.  
Finally, there is no evidence suggesting that the appellant 
relied on VA benefits to her detriment.  

Therefore, the only remaining question is whether recovery of 
the overpayment would cause undue hardship, i.e., whether 
repaying the debt would deprive the appellant and her family 
of basic necessities.  Considering the information reported 
by the appellant, the Board finds that it would not.  The 
Board notes that the appellant owns real estate valued at 
$25,000.00.  She does not owe any payments on a mortgage.  
According to the May 1999 Financial Status Report, the 
appellant's income exceeded her listed expenses by $807.00 
per month.  Assuming the same expenses, the income stated in 
her April 2000 notice of disagreement exceeds listed expenses 
by $520.00 per month.  However, the Board notes that the 
expenses may well have decreased, given that the appellant 
had only one child remaining at home, instead of three as 
reported in May 1999.  In any event, using the information 
provided by the appellant, the Board finds that there is 
sufficient excess income to arrange for repayment of the VA 
debt without depriving the appellant of basic necessities.  
Therefore, recovery of the overpayment of non-service 
connected death pension benefits is not against equity and 
good conscience.  38 U.S.C.A. § 5302; 38 C.F.R. §§ 1.962, 
1.963, 1.965.  Accordingly, waiver is denied.
 

ORDER

Waiver of recovery of overpayment of non-service connected 
death pension benefits in the calculated amount of $12,806.80 
is denied.  



		
	V. L. Jordan
	Member, Board of Veterans' Appeals

 

